NOTE: This order is nonprecedential.

UHniteh 5mm Qtuutt of Qppeals tor
the jfeheral @irmit

LONDER B. DAVIS,

Petitioner,

V.

UNITED STATES POSTAL SERVICE,
Respondent.

2012-3069

Petition for review of the Merit Systems Protection
Board in case no. DA0752100459-B-1.

0N MOTION

ORDER

Londer B. Davis moves for leave to proceed in forma
pauperis.

Upon consideration thereof,
IT Is ORDERED THAT:

The motion is granted.

DAVIS v. USPS 2
FOR THE COURT

JAN 3 1 2012 Is! Jan Horbaly
Date Jan Horbaly
Clerk

cc: Louder B. Davis
Jeanne E. Davidson, Esq.

321

FILED
U.S. COURT OF APPEALS FOR
THE FEDERAL CIRCUIT

JAN 31 2012

JAN HOBBALV
CLERK